Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 2, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 2, 2004. 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01090-CV
____________
 
IN RE HAMU TUKE ULLA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 16, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.   Relator obtained a
default judgment in his divorce, but the trial court granted Relator=s wife=s bill of review.  Relator seeks to vacate the trial court=s grant of the bill of review.
Relator has not established that he is
entitled to mandamus relief.  See In
re Moreno, 4 S.W.3d 278, 281 (Tex. App.CHouston [14th Dist.] 1999, orig.
proceeding).  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed December 2, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.